Order entered April 22, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00868-CR

                      JUAN GABRIEL SOSA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F16-12055-L

                                    ORDER

      Before the Court is appellant’s April 20, 2020 third motion for extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before May 4, 2020.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE